Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the reply of 11/25/2022, the following has occurred:
Claim 1 has been amended
Claim 17 has been canceled
Claims 1-16 and 18-19 are pending
Examiner Note
It appears on page 6 of the 11/25/2022 remarks, the applicant identifies claims 1, 5, 10, 12, and 13 as being rejected by Valmet, “Shorten your shutdowns & cut cost, Smelt X, Smelt extraction” dated November 6th, 2015. For clarity of the record, these claims were actually previously rejected by Valmet, “Improved recovery boiler cooling and washing practices” dated November 6th, 2017. 
Claim Interpretation
Regarding the mechanical removing of solidified smelt, Paragraph 93 of the 3/11/2021 specification states, “The water jet(s) from the pressure washer(s) removes solidified smelt mainly mechanically, for example by breaking the surface of the solidified smelt into small pieces or flakes”. Therefore, “mechanical removal” given the broadest reasonable interpretation in light of the specification, may at least encompass the embodiment of direct spray from a pressure washer water jet onto solidified smelt, resulting in the breaking up of the solidified smelt into small pieces or flakes that are subsequently removed.
Response to Arguments
With regards to the argument on pages 6-8 of the Remarks (Claim Rejections – 35 U.S.C. § 102 and Claim Rejections – 35 U.S.C. § 103), the following rationale applies:
Applicant argues that Karjunen fails to disclose “mechanically removing solidified smelt on the floor by jetting was water towards the floor, wherein the water pressure used in the at least one pressure washer is 40 MPa or greater”. Instead, Karjunen teaches using wash water to dissolve salt by pumping hot wash water onto the furnace floor in order to expedite dissolving of salt. The sprays are used to provide fresh water to replace salt saturated water that is removed during washing.
Examiner agrees, while Karjunen describes spraying water towards the floor, Page 10 lines 2-6, “In this embodiment, as well as in other embodiments, it is additionally possible to spray water for example through burner openings or black liquor in-feed openings (not shown) into areas of smelt pool where there is an exceptionally thick layer of salt. In Figure 7 this has been illustrated by reference numeral 9”, Karjunen fails to disclose a water spray having a pressure greater than 40 MPa. 
However, Karjunen does teach that exceptionally thick portions of salt are removed by direct spraying. One of ordinary skill in the art would recognize that direct spray from a pressure washer of sufficient pressure would result in the salt particles being broken up, in addition to being dissolved.
Applicant argues that Karjunen teaches away from using high pressure water above 80 MPa. 
Examiner agrees, the Applicant’s argument that the portions of Karjunen previously pointed to for teaching the claimed pressure do not relate to Karjunen’s invention is persuasive. Therefore, Karjunen is being interpreted such that it teaches away from using high pressure sprays, i.e. pressures greater than 80 MPa, for cleaning the floor. 
Applicant argues that Valmet fails to disclose “mechanically removing solidified smelt on the floor by jetting wash water towards the floor, wherein the water pressure used in the at least one pressure washer is 40 MPa or greater”. Instead, Valmet teaches dissolving smelt and salt by mixing and circulating water in a pool on the furnace floor, and clean water is sprayed on the floor.
Examiner agrees, while Valmet similarly describes spraying water towards the floor, Page 9 paragraph 1, “During washing, clean water is sprayed onto the floor … The locations and directions of the water nozzles and liquor guns are altered during washing so that all areas where salt rises above the water surface are wetted”, Valmet fails to disclose a water spray having a pressure greater than 40 MPa.
However, Valmet does teach that salt buildups that rise above the water’s surface are removed by wetting, i.e. direct spraying with water. One of ordinary skill in the art would recognize that direct spray from a pressure washer of sufficient pressure would result in the salt particles being broken up, in addition to being dissolved.
Applicant argues that Karjunen and Valmet are silent with respect to mechanical removal of salt via a pressure washer of 40 MPa or greater, and instead are based on dissolving salt. They do not remove salt using mechanical removal during the washing stage.
Examiner agrees, as explained above, both Karjunen and Valmet directly spray areas of increased salt buildup, resulting in the dissolution of salt into the wash water. Furthermore, Both references fail to teach the direct water spray having a pressure of 40 MPa or greater. Thus, the present office action details new rejections to the claims. 
For these reasons, the rejections to the claims are respectfully reversed by the Examiner, and new rejections apply.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are:
“means for performing the method of claim 1” in claim 19
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “mixing device” in claim 1
“suction device” in claims 2 and 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Note: Reference is made to the 3/11/2021 specification
With regards to the “means for performing the method of claim 1”, this requires at least one of each of a “mixing device” and “pressure washer”:
With regards to the “pressure washer”, Paragraph 13 states: 
“In certain embodiments, the at least one pressure washer comprises at least one washing nozzle configured to jet a stream of water. In certain embodiments, the at least one pressure washer comprises two washing nozzles each jetting a stream of water, said streams being directed in opposite directions”.
With regards to the “mixing device”, Paragraph 79 states:
“The used mixing devices 510 depend on the embodiment. As an example, Fig. 3 shows mixing devices 510 operated by a pressure medium, such as pressurized air. A pressure medium tube 530 passes through a respective opening in the furnace wall, for example smelt spout opening 540, to each mixing device 510 set into the wash water pool. The pressure medium tube 530 discharges the pressure medium with a high velocity into inside of a suction pipe of the mixing device 510. The discharged pressure medium sucks wash water into a suction opening of the mixing device 510. The mixture of water and pressure medium exits at an opposite end of the suction pipe to implement said mixing. Other examples of mixing devices are other pumps or for example propellers etc. that may be set on the wash water pool”.
With regards to the “suction device”, Paragraphs 16-17 state:
“… In certain embodiments, the method comprises: removing the wash water by an ejector or an eductor or a siphon device during the washing of the furnace floor. In certain embodiments, said ejector or eductor or siphon device is operated by a pressure medium, preferably pressurized air, in certain other embodiments by pressurized water. In certain embodiments, the first suction device is installed so that a suction pipe of the first suction device extends into the wash water pool. In certain embodiments, the method comprises: removing wash water from the wash water pool, directly or through a spout, into a dissolving tank, or another collection system. 
[0017] In certain embodiments, the method comprises: removing smelt in a molten state from the furnace floor by at least one second suction device prior to said washing. In certain embodiments, the method comprises removing smelt in a molten state by an ejector or an eductor or spiral pump or a siphon device. In certain embodiments, the method comprises removing smelt in a molten state by an ejector or eductor or a siphon device operated by a pressure medium, preferably pressurized air. In certain embodiments, the pressurized air is conducted into the ejector or eductor or siphon device by a pressurized gas line in fluid connection with a pressurized air source to create a suction (or a start suction in the case of the siphon device) from the furnace of the recovery boiler. In certain embodiments, the first suction device and the second suction device are the same device”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 14-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karjunen (WO 2017009519 A1, as cited in Applicant’s 4/26/2021 IDS) in view of the attached non-patent literature to Stone Age, BFW-100 (note an accessibility date of 11/19/2017), hereinafter Stone Age.
Regarding Claim 1, Karjunen teaches a method for cleaning a black liquor recovery boiler comprising washing a floor of a furnace of the boiler, said washing comprising:
mixing wash water in a wash water pool formed on the floor (Page 3 Lines 7-8, “mixing … wash water … on recovery boiler furnace floor”) by at least one mixing device in the wash water pool (Page 3 Line 7, “mixing by mixing devices”); and
jetting wash water towards the floor (Page 10 lines 2-6, “In this embodiment, as well as in other embodiments, it is additionally possible to spray water for example through burner openings or black liquor in-feed openings (not shown) into areas of smelt pool where there is an exceptionally thick layer of salt. In Figure 7 this has been illustrated by reference numeral 9”) by at least one pressure washer (Page 9 Lines 26-27, “wash water is replaced by conveying … water onto the furnace floor … through sprays 6”) installed into the furnace through an opening in a wall of the furnace (Page 7 Lines 5-6, “wash water nozzles 6 installed in boiler front wall primary air port openings”). 
But fails to teach mechanically removing solidified smelt on the floor,
wherein the water pressure used in the at least one pressure washer is 40 MPa or greater.
However, Stone Age teaches a pressure washer for cleaning the floor of pulp plant boiler, wherein the water pressure used in the pressure washer is 10k psi, or 69 MPa.
It is noted that a pressure of 69 MPa is less than the damaging pressures starting at 80 MPa, described on Karjunen page 2 line 28-page 3 line 1.
Karjunen and Stone Age are both considered to be analogous to the claimed invention because they are in the same field of recovery boiler cleaning. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize Stone Age’s BFW-100, a boiler floor pressure cleaner operating at 69 MPa, as the wash water nozzle 6 of Karjunen. Thus, modified Karjunen would teach smelt extraction, wash water dissolution, and mechanical removal via a pressure washer. The mechanical removal is accomplished by breaking up the smelt material with the high pressure spray and ultimately removing it from the furnace, Karjunen page 9 lines 28-31, “The mixing devices 7 … can be for example suction tubes installed on the bottom or for example ejectors, suck salty wash water from the wash water pool bottom and out from the furnace”. Using Stone Age’s BFW-100 automated system would provide the predictable result and benefit of effectively cleaning a pulp plant boiler with limited access, as suggested by Stone Age in BFW-100 and Applications, “the BFW-100 can effectively clean any large vessel with limited entry access” such as a “pulp plant boiler … boiler floors”. 
Furthermore, using a high pressure jet to remove remaining material after smelt extraction reduces cleaning costs, as evidenced by Valmet, Shorten your shutdowns & cut costs, on page 12, regarding cleaning of the boiler floor after smelt extraction, “The top part of the bed was porous and could easily be removed using high pressure jets and vacuum cleaning … Cleaning costs (bottom of boiler) were lowered to 1/3” – cited as a pertinent prior art reference in the Applicant’s 4/26/2021 IDS but not relied on in the current rejection, per se.
	Regarding Claim 2, the method of modified Karjunen teaches the method of claim 1, comprising:
removing wash water from the wash water pool with at least one first suction device (Karjunen Page 9 Lines 25-26, “salty wash water sucked by the mixing devices 7 is not discharged back into the furnace”) during said jetting of wash water by at least one pressure washer (Karjunen Page 9 Lines 26-28, the removed wash water is replaced with water from the sprays 6. Therefore, it is understood that the suction of wash water occurs during the jetting of wash water. Furthermore, within the scope of modified Karjunen, the water would be replaced with the BFW-100).
Regarding Claim 3, the method of modified Karjunen teaches the method of claim 1, comprising:
keeping, during said jetting of wash water by at least one pressure washer, the surface of the wash water pool formed on the floor below the level of a lower edge of smelt spout openings (From the embodiment described on Karjunen Page 9 Line 23-Page 10 Line 6, water is removed via the mixing devices 7 instead of flowing out through the smelt spout openings. This is compared to the conventional case described on Karjunen Page 2 Lines 9-10, “Water on the floor flows out of the furnace as an overflow through smelt spout openings”. Thus, the water level in the embodiment of Figure 7 is kept below the smelt spout openings by the mixing devices 7) in the furnace wall by removing wash water from the wash water pool with at least one first suction device (Karjunen Page 9 Line 25, “water sucked by the mixing devices 7”).
Regarding Claim 4, the method of modified Karjunen teaches the method of claim 1, comprising:
removing smelt in a molten state from the furnace floor (Karjunen Page 3 Line 13, “molten salt (smelt) removal stage”) by at least one second suction device (Karjunen Page 4 Lines 27-28, “a major part of salt is removed in a molten form with the aid of suction devices”) prior to said washing (Karjunen Page 3 Lines 12-13, “furnace floor washing stage … after hot molten salt (smelt) removal stage”).
Regarding Claim 6, the method of modified Karjunen teaches the method of claim 1, wherein the mixing is performed by sucking wash water in the wash water pool into suction opening(s) of the at least one mixing device (Karjunen Page 3 Lines 9-10, “wash water is sucked from a wash water pool on the furnace floor into suction openings of the mixing devices for implementing said mixing”) and discharging the sucked wash water back through discharge opening(s) of the at least one mixing device (Karjunen Page 3 Lines 16-18, “In certain example embodiments, the sucked wash water is discharged back into amongst the remaining wash water through discharge openings of the mixing devices for implementing said mixing”).
Regarding Claim 14, the method of modified Karjunen teaches the method of claim 1, comprising:
removing the wash water by an ejector or an eductor or a siphon device (Karjunen Page 9 Lines 28-31, “The mixing devices 7, which in this embodiment can be for example suction tubes installed on the bottom or for example ejectors, suck salty wash water from the wash water pool”) during the washing of the furnace floor (Karjunen Page 9 Lines 26-28, “sucked wash water is replaced … through sprays 6 during washing of the furnace floor” Thus, the wash water is removed while washing takes place).
Regarding Claim 15, the method of modified Karjunen teaches the method of claim 14, wherein said ejector or eductor is operated by pressurized air, (Karjunen Figure 7, air tube 8, fed to mixing device 7, provides pressurized air as described on Page 7 Line 26-28 , “A pressurized air tube 8 is led into inside of the ejector at an end of a suction pipe of the ejector so that pressurized air is discharged into inside of the pipe into the discharge direction of the device”).
Regarding Claim 16, the method of modified Karjunen teaches the method of claim 1, wherein the opening in the wall of the furnace through which said at least one pressure washer is installed into the furnace is an opening other than a smelt spout opening (Karjunen Page 4 Lines 17-18, “wash sprays installed in primary air openings on recovery boiler walls” Thus, the pressure washer is installed through an opening other than the smelt spout opening).
Regarding Claim 18, the method of modified Karjunen teaches the method of claim 1, wherein the water pressure for the at least one pressure washer is raised by a pressure-boosting pump (From the BFW-100 user manual, it is apparent that the pressure is produced via an external pump, i.e. a pressure boosting pump, per se, 3.0 Description, “Nozzle sizes matching the pump … should be used” (emphasis added). ).
Regarding Claim 19, the method of modified Karjunen teaches an apparatus for cleaning a black liquor recovery boiler, comprising means for performing the method of claim 1 (Karjunen Figure 2, the apparatus for performing the cleaning functions can be seen as the wash water nozzles 6 (ultimately replaced with the BFW-100), the mixing devices 7, and the pressurized air tubes 8).

Claims 1, 5, 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over the attached non-patent literature to Valmet, Improved recovery boiler cooling and washing practices (Note an accessibility date of 11/6/2017, as cited in the Applicant’s 4/26/2021 IDS), hereinafter Valmet, in view of the attached non-patent literature to Stone Age, BFW-100 (note an accessibility date of 11/19/2017), hereinafter Stone Age.
Regarding Claim 1, Valmet teaches a method for cleaning a black liquor recovery boiler comprising washing a floor of a furnace of the boiler, said washing comprising:
mixing wash water in a wash water pool formed on the floor (Page 8, “The smelt and salt is efficiently dissolved by mixing and circulating the water in the pool at the furnace floor …” This water is understood to be wash water) by at least one mixing device in the wash water pool (Page 8, “… using mixing devices placed in the pool”); and
jetting wash water towards the floor (Valmet Page 9 paragraph 1, “During washing, clean water is sprayed onto the floor … The locations and directions of the water nozzles and liquor guns are altered during washing so that all areas where salt rises above the water surface are wetted”) by at least one pressure washer (Page 9, “During washing, clean water is sprayed onto the floor”) installed into the furnace through an opening in a wall of the furnace (Figure 6, “Wash water guns” connected to black liquor system, these can be seen to enter the furnace through an opening in the furnace wall as described on Page 8, “The pile of salt near the front wall is dissolved by spraying warm or hot water onto it using the liquor guns and/or nozzles installed in the primary air ports or burner openings”). 
But fails to teach mechanically removing solidified smelt on the floor,
wherein the water pressure used in the at least one pressure washer is 40 MPa or greater.
However, Stone Age teaches a pressure washer for cleaning the floor of pulp plant boiler, wherein the water pressure used in the pressure washer is 10k psi, or 69 MPa.
Valmet and Stone Age are both considered to be analogous to the claimed invention because they are in the same field of recovery boiler cleaning. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize Stone Age’s BFW-100, a boiler floor pressure cleaner operating at 69 MPa, as the wash water spray of Karjunen. Thus, modified Valmet would teach smelt extraction, wash water dissolution, and mechanical removal via a pressure washer. The mechanical removal is accomplished by breaking up the smelt material with the high pressure spray and ultimately removing it from the furnace, Valmet page 9 paragraph 2, “The remaining water is then removed using the same ejectors that were used for smelt extraction.” Using Stone Age’s BFW-100 automated system would provide the predictable result and benefit of effectively cleaning a pulp plant boiler with limited access, as suggested by Stone Age in BFW-100 and Applications, “the BFW-100 can effectively clean any large vessel with limited entry access” such as a “pulp plant boiler … boiler floors”. 
Furthermore, using a high pressure jet to remove remaining material after smelt extraction reduces cleaning costs, as evidenced by Valmet, Shorten your shutdowns & cut costs, on page 12, regarding cleaning of the boiler floor after smelt extraction, “The top part of the bed was porous and could easily be removed using high pressure jets and vacuum cleaning … Cleaning costs (bottom of boiler) were lowered to 1/3” – cited as a pertinent prior art reference in the Applicant’s 4/26/2021 IDS but not relied on in the current rejection, per se.
Regarding Claim 5, the method of modified Valmet teaches the method of claim 1, comprising:
starting said mixing the wash water in the wash water pool prior to starting said jetting of wash water by the at least one pressure washer (Valmet page 9 paragraph 1, “The locations and directions of the water nozzles and liquor guns are altered during washing so that all areas where salt rises above the water surface are wetted. The mixing devices are operated with pressurized air or water and they are in continuous operation during washing.” Therefore, the mixing occurs continuously while the spraying is primarily used to wet areas of salt accumulation, i.e. areas where the salt begins to pile up above the water after some time).
Regarding Claim 7, the method of modified Valmet teaches the method of claim 1, comprising:
performing said mixing during a washing phase in which superheaters of the boiler are being washed (Valmet page 7, regarding washing of the superheaters, boiler bank, and/or floor, “washing can now start simultaneously in all these areas as soon as the material temperatures are low enough”).
Regarding Claim 10, the method of modified Valmet teaches the method of claim 1, comprising:
performing said jetting of wash water by at least one pressure washer during washing remaining parts of the boiler's upper portion, said remaining parts comprising economizers and a boiler bank (Valmet Page 8 paragraph 2, “washing can now begin as safely from the superheaters and then proceed to the boiler bank and lastly to the economizer, i.e. in reversed order”), after superheaters of the boiler have been washed (Valmet Page 10, “The reductions in the total outage time can be obtained by: … washing the superheaters first or simultaneously with the other parts of the boiler” In this case, washing the superheaters first would result in the other parts, i.e. the floor and upper portion, being washed after the superheaters).
Regarding Claim 11, the method of modified Valmet teaches the method of claim 1, comprising:
performing at least part of said jetting of wash water by the at least one pressure washer during a washing phase in which superheaters of the boiler are being washed (Valmet page 8-9, “Washing the floor can begin as soon as the remaining bed has cooled down and the boiler is depressurized, i.e. at the same time that soot blower washing starts … During washing, clean water is sprayed onto the floor”).
Regarding Claim 12, the method of modified Valmet teaches the method of claim 1, comprising:
starting the washing of boiler's upper portion from superheaters (Valmet Page 8, “washing can now begin as safely from the superheaters and then proceed to the boiler bank and lastly to the economizer, i.e. in reversed order” Thus, washing the boiler’s upper portion can start at the superheaters).
Regarding Claim 13, the method of modified Valmet teaches the method of claim 1, comprising:
performing said washing a furnace floor of the boiler during washing phases in which superheaters, economizers, and a boiler bank of the boiler are being washed (Valmet Page 8-9, “Washing the floor can begin as soon as the remaining bed has cooled down and the boiler is depressurized, i.e. at the same time that soot blower washing starts” Where it is understood that the soot blowers wash the economizers, boiler bank, and superheaters, Valmet Page 7).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the attached non-patent literature to Valmet, Improved recovery boiler cooling and washing practices (Note an accessibility date of 11/6/2017, as cited in the Applicant’s 4/26/2021 IDS), hereinafter Valmet, in view of the attached non-patent literature to Stone Age, BFW-100 (note an accessibility date of 11/19/2017), hereinafter Stone Age, as applied to claim 1 above, and further in view of the attached non-patent literature to the Black Liquor Recovery Boiler Advisory Committee (Note an accessibility date of 4/2018), hereinafter BLRBAC.
Regarding Claim 8, the method of modified Valmet teaches the method of claim 1, 
But fails to teach comprising:
washing an underside of a nose protruding from a wall of the furnace by directing fresh wash water to said underside during a washing phase in which superheaters of the boiler are being washed.
However, BLRBAC teaches that deposits commonly remain under the arch/bull nose  following water washing procedures, section 2.7 Water Washing, section 2.7.20, “It is not uncommon, following the water washing procedures(s), to still have deposits (clinkers) remaining in some areas, such as around the furnace roof, under the arch/bull nose, between and within the superheater elements, etc.” 
BLRBAC is considered to be analogous to the claimed invention because it is in the same field of black liquor recovery boiler systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cleaning method of Valmet to pay special attention to the areas where deposits are still commonly found after washing, such as under the arch/bull nose. This would provide the predictable result and benefit of reducing the accumulation rate of heavy deposits, improving personnel safety, as suggested in section 2.7.20 of BLRBAC, “It is of prime importance to inspect all such areas within the furnace where these deposits, sometimes quite heavy in nature, may accumulate and remain, as these areas may produce a personnel safety issue when people enter the furnace. Extra caution must be taken to assure their safety and that such deposits are completely removed”. This would occur during a phase in which superheaters of the boiler are being washed since “washing can now start simultaneously in all these areas as soon as the material temperatures are low enough”, Valmet page 7 paragraph 5.  
Regarding Claim 9, the method of modified Valmet teaches the method of claim 1, 
But fails to teach comprising:
washing an underside of a nose protruding from a wall of the furnace by directing fresh wash water to said underside during said mixing of wash water in the wash water pool.
However, BLRBAC teaches that deposits commonly remain under the arch/bull nose  following water washing procedures, section 2.7 Water Washing, section 2.7.20, “It is not uncommon, following the water washing procedures(s), to still have deposits (clinkers) remaining in some areas, such as around the furnace roof, under the arch/bull nose, between and within the superheater elements, etc.” 
BLRBAC is considered to be analogous to the claimed invention because it is in the same field of black liquor recovery boiler systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cleaning method of Valmet to pay special attention to the areas where deposits are still commonly found after washing, such as under the arch/bull nose. This would provide the predictable result and benefit of reducing the accumulation rate of heavy deposits, improving personnel safety, as suggested in section 2.7.20 of BLRBAC, “It is of prime importance to inspect all such areas within the furnace where these deposits, sometimes quite heavy in nature, may accumulate and remain, as these areas may produce a personnel safety issue when people enter the furnace. Extra caution must be taken to assure their safety and that such deposits are completely removed”. This would occur during a phase in which mixing of the wash water occurs on the floor since “washing can now start simultaneously in all these areas as soon as the material temperatures are low enough”, Valmet page 7 paragraph 5.  
Regarding Claim 9, the method of modified Valmet teaches the method of claim 1, 
But fails to teach comprising: 
washing an underside of a nose protruding from a wall of the furnace by directing fresh wash water to said underside during said mixing of wash water in the wash water pool.
However, BLRBAC teaches washing an underside of a nose protruding from a wall of the furnace by directing fresh wash water to said underside (Under section 2.7 Water Washing, section 2.7.20, “It is not uncommon, following the water washing procedures(s), to still have deposits (clinkers) remaining in some areas, such as around the furnace roof, under the arch/bull nose, between and within the superheater elements, etc.” Therefore, it would be advantageous to wash under the nose of the furnace when implementing this teaching into the wash sequence of Karjunen) during said mixing of wash water in the wash water pool (It is understood that the underside nose washing would occur during the washing phase, which occurs in the same phase as mixing, described in Page 3 Line 12 of Karjunen, “The mixing is performed during the furnace floor washing stage”).
BLRBAC is considered to be analogous to the claimed invention because it is in the same field of black liquor recovery boiler systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cleaning method of Karjunen to pay special attention to the areas where deposits are still commonly found after washing, such as under the arch/bull nose. This would provide the predictable result and benefit of reducing the accumulation rate of heavy deposits, improving personnel safety, as suggested in section 2.7.20 of BLRBAC, “It is of prime importance to inspect all such areas within the furnace where these deposits, sometimes quite heavy in nature, may accumulate and remain, as these areas may produce a personnel safety issue when people enter the furnace. Extra caution must be taken to assure their safety and that such deposits are completely removed”. Washing these areas specifically helps to ensure these deposits are completely removed.  
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/            Examiner, Art Unit 3762     

/STEVEN S ANDERSON II/            Primary Examiner, Art Unit 3762